DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 12, 2021.
Upon further consideration of the elected claims 1-14 wherein certain of those claims appear to contain limitations disclosed with respect to embodiment of Group 1, it is the examiner’s position that inventions of Group 1 and 2 can be rejoined at this time without undue burden on the Office whereby all of claims 1-14 can be examined herein below.
 In view of the withdrawal of the restriction requirement as to the rejoined inventions of Groups 1 and 2, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2015/0143686 to Blacket.
Blacket ‘686 teaches limitations for a “fastener assembly” – 70 as shown in Fig 8 for example, “for joining a workpiece stack-up” – although functionally recited relating to intended use, it’s noted that reference explicitly discloses use as broadly recited, “the fastener assembly comprising: a body having a sleeve and a bore spanning through the sleeve” – including 47, “a mandrel disposed in the bore” – including 42,49, “the mandrel having a working end” – including 49, “and a fastening end” – including 42, “the working end projecting out of a first open end of the bore and the fastening end projecting out of a second open end of the bore” – as shown, “the fastening end for securement with a distinct component” – One of ordinary skill in the art would recognize inherent capability for use as recited wherein it’s noted that the limitation does not include or otherwise 
As regards claim 3, reference discloses further limitation of “the interference structure is a collar situated on the mandrel at the fastening end” – as shown at 46, “and wherein, in installation of the fastener assembly in the workpiece stack-up, the collar remains exposed at the topside of the workpiece stack-up” – although functionally recited as part of capability for an intended use, reference explicitly discloses same regardless.  
As regards claim 7, reference discloses further limitation of “the working end has a cavity” – as shown at 74, “and wherein, during use of the fastener assembly, the cavity is used to capture a slug of material of the workpiece stack-up that is displaced from the workpiece stack-up amid installation procedures of the fastener assembly in the workpiece stack-up” – Although functionally recited as a capability in some intended use with unclaimed elements, it’s noted that reference discloses same regardless.  
As regards claim 8, reference discloses further limitation of “the slug of material of the workpiece stack-up remains captured within the cavity of the working end when the working end is upset into the sleeve” – Although functionally recited as a capability 
As regards claim 9, reference discloses further limitation of “the fastener assembly is a blind fastener assembly in which access to the fastener assembly at the underside of the workpiece stack-up is precluded” – Although functionally recited as a capability in some intended use with unclaimed elements, it’s noted that reference discloses same regardless wherein the disclosed workpieces preclude access.    
As regards claim 10, reference teaches limitations for a “fastener assembly” – as shown in Fig 8 for example, “for joining a workpiece stack-up” – Although functionally recited as a capability in some intended use with unclaimed elements, it’s noted that reference discloses same regardless, “the fastener assembly comprising: Application No. 15/955,167Page 4 of 9a body having a sleeve and a bore spanning through the sleeve” – including 46,47, “a mandrel disposed in the bore and having a working end, the working end projecting out of an open end of the bore and having a cavity therein” – including 42,49,74; “wherein, during use of the fastener assembly, the working end of the mandrel is used to soften the materials of the workpiece stack-up via friction generation, the cavity is used to capture a slug of material of the workpiece stack- up that is displaced from the workpiece stack-up as the fastener assembly is being urged through the workpiece stack-up, and wherein, in installation of the fastener assembly in the workpiece stack-up, a section of the sleeve and of the working end are exposed at an underside of the workpiece stack-up with the working end upset into the sleeve to thereby fix outboard movement of the fastener assembly at the underside of the workpiece stack-up” – As shown and described with respect to Fig’s 5a-f

As regards claim 12, reference teaches limitations for a “the working end has a closed end and an open end, the cavity spanning between the closed end and the open end, the open end constituting the inboard-most- extending end of the working end that comes into initial contact with a topside surface of the workpiece stack-up as the fastener assembly is being urged through the workpiece stack-up” – Although functionally recited as a capability in some intended use with unclaimed elements, it’s noted that reference discloses same regardless.  
As regards claim 12, reference teaches limitations for a “the cavity is defined at least in part by an inside surface of the working end” – as shown, “a retention structure residing at the inside surface, the retention structure engaging the slug of material of the workpiece stack-up and retaining capture of the slug of material within the cavity” – Reference teaches broad limitation as follows : 
“The cavity 74 is shaped and positioned to retain a plug of workpiece material displaced by the rivet 70, preventing the plug from detaching and interfering with the function of the finished component.” 

As regards claim 14, reference teaches limitations for a “the fastener assembly is a blind fastener assembly in which access to the fastener assembly at the underside of the workpiece stack-up is precluded” – Although functionally recited as a capability in some intended use with unclaimed elements, it’s noted that reference discloses same regardless.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2015/0143686 to Blacket in view of U.S. Pat. No. 5,762,456 to Aasgaard.
As regards claim 2, although Blacket ‘686 teaches fastening end has drive engagement profile on 72, the reference does not explicitly disclose either of  “the fastening end is a stud having a set of external threads for securement with the distinct component, or the fastening end is a nut having a set of internal threads for securement with the distinct component”.  Aasgaard ‘456 however discloses that it is well known in the art to provide a blind rivet with external threads on the fastening end which are to be engaged with a distinct component; in this case, an adaptor for installation of the rivet.  It would have been obvious to one of ordinary skill in the art to provide threads along the entire fastening end of the mandrel as shown by Aasgard ‘456 for additional threadable structure which may be engaged by an installation tool for example.
As regards claim 4, although Blacket ‘686 teaches a collar at 46, the reference doesn’t teach “the collar is a separate component than the body and is a separate component than the mandrel”.   Aasgaard ‘456 however discloses that it is well known in the art to provide a blind rivet with the collar is a separate component than the body and is a separate component than the mandrel.  It would have been obvious to one of ordinary skill in the art the collar is a separate component than the body and is a separate component than the mandrel as shown by Aasgard ‘456 as a design choice or engineering expedient for its manufacture wherein such modification would not otherwise affect function of the arrangement and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S.P.N. 7,862,271 discloses a structurally similar arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677